DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The prior rejections of claims 1, 3-8, 12-18 and 21-30 under 35 U.S.C. 101 and 35 U.S.C 112, have been withdrawn as necessitated by the amendments.

Allowance
Claims 1,8,14-18,21-24,27 and 30-36 are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art on the record failed to teach the presently filed claims.  Specifically, the limitations of - determining, using a topic modelling method based on a Latent Dirichlet Allocation model, a topical distribution associated with the input, including quantizing the topical distribution associated with the input as a topical vector; determining, for each of the plurality of electronic documents, a textual similarity score between the input and a corresponding electronic document based on the determined textual vector of the input and a textual vector of the corresponding electronic document; determining, for each of the plurality of electronic documents, a topical similarity score between the input and the corresponding electronic document based on the topical vector of the input and a topical vector of the corresponding electronic document; determining, for each of the plurality of electronic documents, a topical based linkage score between the input and the corresponding electronic document based on the determined topical similarity scores and linkage relationship in a linkage network of the plurality of electronic documents.
Although XU et al. (US 20180373754) teaches topical distribution, example based search query and Latent Dirichlet Allocation (LDA), XU failed to teach “determining, for each of the plurality of electronic documents, a topical based linkage score between the input and the corresponding electronic document based on the determined topical similarity scores and linkage relationship in a linkage network of the plurality of electronic documents”.
Please note a newly cited reference of Pal et al. (US 2015/0088906), which along with Huang is one of the closest references and teaches Latent Dirichlet Allocation (LDA) and topical distribution, similarity weighing and vector space model for crowdsourcing of information, but fails to teach determining, for each of the plurality of electronic documents, a relevance score between the input and the corresponding electronic document based on (i) the determined textual similarity score between the input and the corresponding electronic document, (ii) the determined topical similarity score between the input and the corresponding electronic document, and (iii) the determined topical based linkage score between the input and the corresponding electronic document.

A thorough search for prior art in the EAST database and on domains (NPL-ACM and Google.com) has been conducted. The prior art does not fairly teach or suggest the claimed subject matter as described above and reflected by the combined elements in each of the independent claims 1, 23 and 24.
Dependent claims are allowed at least by virtue of their dependencies from the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        May 17, 2022